Title: From Thomas Jefferson to Abraham Bishop, 13 November 1808
From: Jefferson, Thomas
To: Bishop, Abraham


                  
                     Sir.
                     Washington Nov. 13. 08.
                  
                  Not knowing whether Colo. Humphreys would be at present at or in the neighborhood of New Haven, or in Boston, I take the liberty of addressing a request to yourself. homespun is become the spirit of the times: I think it an useful one, & therefore that it is a duty to encourage it by example. the best fine cloth made in the US. is, I am told, at the manufacture of Colo. Humphreys in your neighborhood. could I get the favor of you to procure me there as much of his best as would make me a coat. I should prefer a deep blue, but, if not to be had, then a black. some person coming on in the stage can perhaps be found who would do me the favor of taking charge of it. the amount shall be remitted you the moment you shall be so kind as to notify it to me, or paid to any member of the legislature here whom yourself or Colonel Humphrey’s agent shall indicate. having so little acquaintance in or near New-haven I hope you will pardon the liberty I take in proposing this trouble to you, towards which the general motive will perhaps avail something. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               